McCarthy, J.
We have examined very carefully the papers presented by both sides on this appeal, as well as the cases referred to and are of'the opinion that this cause does not involve the examination of a long account as provided for in section 1013, Code of Civil Procedure and ought not to be referred.
Order appealed from reversed, with ten dollars’ costs and disbursements and motion denied, with ten dollars’ costs.
O’Dwyer and Schuchman, JJ., concur.
Order reversed, with ten dollars’ costs and motion denied, with ten dollars’ costs.